--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 27th day
of January, 2014 by and between KONARED CORPORATION, a Nevada corporation (the
“Company”), and _____  (the “Investor”).
 
WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Regulation S of the 1933 Act (as defined below), the Investor wishes to
purchase, and the Company wishes to sell, that number of units of the Company
(the “Units”) set out below at a price of $0.55 per Unit.  Each Unit is
comprised of one share of common stock, par value $0.001 per share, of the
Issuer (each, a “Share”) and one non-transferable common stock purchase warrant
in the form attached hereto as Exhibit A (each, a “Warrant”).  Each Warrant
shall entitle the holder thereof to acquire one additional Share (each, a
“Warrant Share”) at a price of $0.65 per Warrant Share, subject to adjustment,
until 5:00 p.m. (Hawaii-Aleutian time) on the date of expiration of the Warrant,
which is six (6) years following the Closing Date (as defined herein). The
Shares, the Warrants and the Warrant Shares, are collectively referred to herein
as the “Securities” and the offering contemplated hereby is referred to herein
as the “Offering”.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.             Purchase and Sale of Units.  On the Closing Date (as hereinafter
defined), subject to the terms and conditions of this Agreement, the Investor
hereby agrees to purchase, and the Company hereby agrees to sell and issue,
681,818 Units.
 
2.             Purchase Price. The aggregate purchase price for the Units to be
purchased by the Investor at the Closing shall be $374,999.90 (the “Purchase
Price”). At the Closing, the Investor shall fund the Purchase Price by wire
transfer of immediately available funds to the account specified in writing by
the Company prior to the date hereof.
 
3.             The Closing.  Subject to the conditions set forth below, the
purchase and sale of the Units shall take place at the offices of _____, on the
date hereof (the “Closing” and the “Closing Date”).  At the Closing, the Company
shall deliver to the Investor:  (i) this Agreement duly executed by the Company,
(ii) the Warrants included in the Units purchased hereby duly executed by the
Company and registered in the name of the Investor and (iii) the Shares included
in the Units.  At the Closing, the Investor shall deliver to the Company (x)
this Agreement duly executed by the Investor and (y) the Purchase Price for the
Units.
 
4.             Closing Conditions; Certain Covenants.
 
4.1           Conditions to the Investor’s Obligations.  The obligation of the
Investor to purchase the Units to be issued to the Investor at the Closing is
subject to the fulfillment, to the Investor’s reasonable satisfaction, prior to
or at the Closing, of each of the following conditions:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all respects on the date hereof (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date).
 
(b)           Units.  At the Closing, the Company shall have duly executed and
delivered to the Investor the Units purchased hereby, including the Shares and
the Warrants comprising the Units.
 
(c)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(d)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be reasonably satisfactory in substance and form to the
Investor, and the Investor shall have received all such counterpart originals or
certified or other copies of such documents as it may reasonably request.
 
(e)           No Consents.  The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.
 
4.2           Conditions to the Company’s Obligations.  The obligation of the
Company to sell and issue the Units to the Investor at the Closing is subject to
the fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all respects on the date hereof(except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date).
 
(b)           Purchase Price.  At the Closing, the Investor shall have tendered
to the Company the Purchase Price by wire transfer of immediately available
funds to the account specified in writing by the Company prior to the date
hereof.
 
(c)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(d)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.3           Securities Law Disclosure; Publicity.  The Company shall (a) by
8:00 a.m. (Vancouver time) on the business day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby and (b) issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby, and including the form
of this Agreement as an exhibit thereto, within the time required by the 1934
Act.  From and after the issuance of such press release, the Company represents
to the Investor that the Company shall have publicly disclosed all material,
non-public information delivered to the Investor by the Company or any of its
subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Agreement.  The
Company shall afford the Investor and its counsel with a reasonable opportunity
to review and comment upon, shall consult with the Investor and its counsel on
the form and substance of, and shall give due consideration to all such comments
from the Investor or its counsel on, any press release, Commission filing or any
other public disclosure made by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of this Agreement or the
transactions contemplated hereby, prior to the issuance, filing or public
disclosure thereof, and the Company shall not issue, file or publicly disclose
any such information to which the Investor shall object. For the avoidance of
doubt, the Company shall not be required to submit for review any such
disclosure contained in periodic reports filed with the Commission under the
Exchange Act if it shall have previously provided the same disclosure for review
in connection with a previous filing.
 
4.4           Legends.  The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144 (as defined below), to the Company or to an affiliate of the Investor, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  The Investor understands that the
stock certificates representing the Shares and the stock certificates
representing the Warrant Shares, except as set forth below, shall bear any
legends as required by applicable state securities or “Blue Sky” laws in
addition to a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), unless otherwise required by state securities
or “blue sky” laws, at such time as (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act, or (iii) such holder provides the Company and its legal
counsel with reasonable assurance in writing that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A.  In furtherance of
the foregoing, the Company agrees that, following the effective date of the
Registration Statement or at such time as such legend is not required pursuant
to this Section 4.4, the Company shall, no later than three Trading Days
following the delivery by the Investor to the Company or the Company’s transfer
agent of a certificate representing the Shares or Warrant Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), either: (A) issue and deliver (or cause to be issued and delivered) to
the Investor a certificate representing such Shares or Warrant Shares, as
applicable, that is free from all restrictive and other legends or (B) cause the
Company’s transfer agent to credit the Investor’s or its designee’s account at
DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number of
shares of Common Stock equal to the number of Shares or Warrant Shares, as
applicable represented by the certificate so delivered by the Investor. If the
Company fails on or prior to the Legend Removal Date to either (i) issue and
deliver (or cause to be issued and delivered) to the Investor a certificate
representing the Shares or Warrant Shares, as applicable, that is free from all
restrictive and other legends or (ii) cause the Company’s transfer agent to
credit the balance account of the Investor or its designee at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Shares or Warrant Shares, as applicable,
represented by the certificate delivered by the Investor pursuant hereto, then,
in addition to all other remedies available to the Investor, the Company shall
pay in cash to the Investor on each day after the Legend Removal Date that the
issuance or credit of such shares is not timely effected an amount equal to 1.0%
of the product of (A) the sum of the number of Shares or Warrant Shares, as
applicable, not issued to the Investor on a timely basis and to which the
Investor is entitled and (B) the VWAP for the five Trading Day period
immediately preceding the Legend Removal Date. In addition to the foregoing, if
the Company fails to so properly deliver such unlegended certificates or so
properly credit the account of the Investor or its designee at DTC by the Legend
Removal Date, and if on or after the Legend Removal Date the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of shares of Common Stock that the
Investor anticipated receiving from the Company without any restrictive legend,
then the Company shall, within three Trading Days after the Investor’s request,
pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased, at which point the Company’s obligation to deliver a certificate
or credit the Investor’s or its designee’s account at DTC for such shares of
Common Stock shall terminate and such shares shall be cancelled.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
5.             Representations and Warranties of the Company.  Except as set
forth in the Disclosure Schedules or the Public Reports (as defined herein),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Company
hereby makes the following representations and warranties to the Investors:
 
5.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.
 
5.2           Capitalization and Voting Rights.  The authorized capital stock of
the Company and the shares thereof issued and outstanding were as set forth in
the Public Reports as of the dates reflected therein. All of the outstanding
shares of Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth in the Public Reports and this
Agreement, there are no agreements or arrangements under which the Company is
obligated to register the sale of any securities under the Securities Act.
Except as set forth in the Public Reports, no shares of Common Stock are
entitled to preemptive rights and there are no outstanding debt securities and
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of capital stock of the Company
other than those issued or granted in the ordinary course of business pursuant
to the Company’s equity incentive and/or compensatory plans or arrangements.
Except for customary transfer restrictions contained in agreements entered into
by the Company to sell restricted securities or as set forth in the Public
Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Public Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Closing Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the Public Reports,
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Units or this Agreement
or the consummation of the transactions described herein or therein.
 
5.3           Authorization; Enforcement.  All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Company, and the authorization (or reservation for
issuance), sale and issuance of the Shares, the Warrants and the Warrant Shares,
have been taken on or prior to the date hereof.  This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
5.4           Valid Issuance of the Shares and the Warrant Shares; Reservation
of Shares.  The Shares and the Warrants are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free and clear of all Liens imposed by the
Company other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.  The Warrant Shares when issued
and delivered in accordance with the terms of this Agreement and the Warrants
for the consideration expressed herein and therein, will be duly and validly
issued, fully paid and non-assessable and free and clear of all Liens imposed by
the Company other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.  The Company has reserved from its
duly authorized capital stock a sufficient number of shares of Common Stock for
issuance of the Warrant Shares.
 
5.5           Offering.  Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Securities, as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws.  Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.
 
5.6           Public Reports.  The Company is current in its filing obligations
under the 1934 Act, including without limitation as to its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively, the “Public Reports”).  The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading.  The financial statements included within
Company’s Current Report on Form 8-K dated October 4, 2013 and amendments
thereto and for each quarterly period thereafter (the “Financial Statements”)
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods indicated and with
each other, except that unaudited Financial Statements may not contain all
footnotes required by generally accepted accounting principles.  The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.
 
5.7           Compliance With Laws.  The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation.
 
5.8           Violations.  The consummation of the transactions contemplated by
this Agreement and all other documents and instruments required to be delivered
in connection therewith will not result in or constitute any of the
following:  (a) a violation of any provision of the certificate of
incorporation, bylaws or other governing documents of the Company; (b) a
violation of any provisions of any applicable law or of any writ or decree of
any court or governmental instrumentality; (c) a default or an event that, with
notice or lapse of time or both, would be a default, breach, or violation of a
lease, license, promissory notes, conditional sales contract, commitment,
indenture,
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
the Company is a party or by which the Company or its property is bound; (d) an
event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company.
 
5.9           Consents; Waivers.  No consent, waiver, approval or authority of
any nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein.
 
5.10         Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.
 
5.11         Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.
 
5.12         Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the Public Reports, except as specifically disclosed in a
subsequent Public Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
5.13         Intellectual Property.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  The Company has not
received a notice (written or otherwise) that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within two (2) years from the date of this
Agreement.  The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect.  To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.14         Registration Rights.  Other than the Investor and an investor
participating in a concurrent offering of the Securities, no person has any
right to cause the Company to effect the registration under the 1933 Act of any
securities of the Company.
 
5.15         Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.   The press releases disseminated by the Company during
the twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that the Investor does not
make nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 6 hereof.
 
5.16         No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
5.17         Bankruptcy Status; Indebtedness.  The Company has no current
intention or expectation to file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date.  The Public Records set forth all outstanding secured and
unsecured Indebtedness (as defined below) of the Company or any Subsidiary, or
for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $250,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $250,000
due under leases required to be capitalized in accordance with GAAP.  The
Company is not in default with respect to any Indebtedness.
 
5.18         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
5.19         No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event.
 
5.20         Shell Company Status. The Company is not a shell company (as
defined in Rule 405 under the Securities Act) and has not been a shell company
since October 4, 2013.
 
6.             Representations and Warranties of the Investor.  The Investor
hereby represents, warrants and covenants that:
 
6.1           Authorization.  The Investor has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
6.2           No Public Sale or Distribution. The Investor is (i) acquiring the
Shares and the Warrants and (ii) upon exercise of the Warrant will acquire the
Warrant Shares for its own account, not as a nominee or agent, and not with a
view towards, or for resale in connection with, the public sale or distribution
of any part thereof, except pursuant to sales registered or exempted under the
1933 Act. The Investor is acquiring the Securities hereunder in the ordinary
course of its business. The Investor does not presently have any contract,
agreement, undertaking, arrangement or understanding, directly or indirectly,
with any individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof (a “Person”) to sell, transfer, pledge,
assign or otherwise distribute any of the Securities.
 
6.3           Offshore Investor Status; Investment Experience.
 
(a)           The Securities have not been registered under the 1933 Act, or
under any securities or “blue sky” laws of any state of the United States and
are being offered only in a transaction not involving any public offering within
the meaning of the 1933 Act, and, unless so registered, may not be offered or
sold in the United States or to a U.S. Person (as defined in Regulation S of the
1933 Act), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws.
 
(b)           The Investor has not acquired the Securities as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S of the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Investor may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable state securities laws or under an exemption from such
registration requirements and as otherwise provided herein.
 
(c)           The Investor is not a U.S. Person (as defined in Regulation S of
the 1933 Act), is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for its own account for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in such Securities.
 
(d)           The statutory and regulatory basis for the exemption claimed for
the offer and sale of the Securities, although in technical compliance with
Regulation S of the 1933 Act, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act.
 
(e)           The Investor is not acquiring the Securities for the account or
benefit of, directly or indirectly, any U.S. Person, as defined in Regulation S
of the 1933 Act.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(f)           The Investor:
 
(i)           is knowledgeable of, or has been independently advised as to, the
applicable laws of the securities regulators having application in the
jurisdiction in which the Investor is resident (the “International
Jurisdiction”) which would apply to the offer and sale of the Securities,
 
(ii)          is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Investor is permitted to purchase the Securities under the
applicable laws of the securities regulators in the International Jurisdiction
without the need to rely on any exemptions,
 
(iii)         acknowledges that the applicable laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the offer,
issue, sale or resale of any of the Securities,
 
(iv)        represents and warrants that the purchase of the Securities by the
Investor does not trigger:
 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 
(v)          will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably.
 
6.4           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
6.5           Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
right to rely on the Company’s representations and warranties contained herein.
The Investor understands that its investment in the Securities involves a high
degree of risk. The Investor has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities. The Investor is relying solely on its own
accounting, legal and tax advisors, and not on any statements of the Company or
any of its agents or representatives, for such accounting, legal and tax advice
with respect to its acquisition of the Securities and the transactions
contemplated by this Agreement.
 
6.6           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
6.7           Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “Blue Sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.
 
6.8           Organization and Standing. The Investor is a _____  corporation
duly organized, validly existing and in good standing under the laws of _____.
 
7.             Use of Proceeds. The Investor acknowledges that the Company will
use the proceeds received from the purchase of the Units for, among other
things, (i) costs and expenses relating to the sale of the Units to the Investor
and (ii) general working capital purposes.
 
8.             Rule 144 Availability; Public Information.  At all times during
the period commencing on October 10, 2014 (the “Rule 144 Eligibility Date”) and
ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) under the 1933 Act and
otherwise without restriction or limitation pursuant to Rule 144 under the 1933
Act, the Company shall use its reasonable best efforts to ensure the
availability of Rule 144 under the 1933 Act to the Investor with regard to the
Shares and the Warrant Shares, including compliance with Rule 144(c)(1) under
the 1933 Act.  If, (i) at any time during the period commencing from the Rule
144 Eligibility Date and ending on the first anniversary of
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
the Closing Date, the Company shall fail for any reason to satisfy the current
public information requirement under Rule 144(c) under the 1933 Act (a “Public
Information Failure”), or (ii) the Company shall fail to take such action as is
reasonably requested by the Investor to enable the Investor to sell the Shares
and the Warrant Shares pursuant to Rule 144 under the 1933 Act (including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s transfer agent as may be
reasonably requested from time to time by the Investor and otherwise fully
cooperate with Investor and Investor’s broker to effect such sale of securities
pursuant to Rule 144 under the 1933 Act), then, in either case, in addition to
the Investor’s other available remedies, the Company shall pay to a Investor, in
cash, as liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
one percent (1.0%) of the aggregate Purchase Price of the Investor’s Securities
on the day of a Public Information Failure and on every thirtieth (30th) day
(pro rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required for the Investor to
transfer the Shares or the Warrant Shares pursuant to Rule 144 under the 1933
Act.  The payments to which the Investor shall be entitled pursuant to this
Section 8 are referred to herein as “Rule 144 Failure Payments.” Rule 144
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Rule 144 Failure Payments are incurred and (ii)
the third (3rd) Trading Day after the event or failure giving rise to the Rule
144 Failure Payments is cured.
 
9.             Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Investor, and its officers, directors, agents,
affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Investor or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any exhibits or schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and the Investor
relating hereto.  Notwithstanding anything herein to the contrary, in no event
shall the Company be liable to the Investor (in the aggregate) for more than the
Purchase Price paid by the Investor.
 
10.           Registration of Shares and Warrant Shares. The Company shall, on
or prior to the 10th business day following demand by the Investor, file with
the Commission a Registration Statement covering all of the Registrable
Securities (subject to any limitation imposed by the Commission) so as to permit
the resale of such Registrable Securities by the Investor under Rule 415 under
the Securities Act at then prevailing market prices (and not fixed prices). The
Registration Statement shall register only the Registrable Securities and such
other securities of the Company as mutually determined by both the Company and
the Investor in consultation with their respective legal counsel. The Investor
and its counsel shall have a reasonable opportunity to review and comment upon
such Registration Statement and any amendment or supplement to such Registration
Statement and any related prospectus prior to its filing with the Commission,
and the Company shall give due consideration to all such comments.  The Investor
shall furnish all information reasonably requested by the Company for inclusion
therein. The Company shall use its best efforts to have the Registration
Statement and any amendment declared effective by
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
the Commission at the earliest possible date. The Company shall use reasonable
best efforts to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act and available for sales of all of the
Registrable Securities at all times until the earlier of (i) the date as of
which the Investor may sell all of the Registrable Securities without
restriction pursuant to the last sentence of Rule 144(b)(1)(i) promulgated under
the Securities Act (or successor thereto) or (ii) the date on which the Investor
shall have sold all the Registrable Securities. The Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.
 
11.           Miscellaneous
 
11.1          Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
11.2          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Nevada, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the State of Nevada.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Nevada, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
11.3          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
11.4          Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient;
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
if not, then on the next business day, (c) five (5) business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to (a) in the case of the Company, to
Konared Corporation, 2829 Ala Kalani Kaumaka Street, Suite F-133, Koloa, Hawaii
96756, Telephone Number (808) 212-1553, Fax: (808) 442-9922, Attention: Shaun
Roberts, with a copy (which shall not constitute notice) to _____, or (b) in the
case of the Investor, to _____, Fax: _____, Attention: _____.
 
11.5          Amendments and Waivers.  No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. No
provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.
 
11.6          Brokers or Finder’s Fees.  The Company shall indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a broker’s or finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.
 
11.7          Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
11.8           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
 
11.9          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.10        Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.
 
11.11        Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
11.12        Fees and Expenses.  Each party shall bear its own fees and expenses
related to the transactions contemplated by this Agreement. The Company shall
pay all transfer agent fees (including, without limitation, any fees required
for same-day processing of any instruction letter delivered by the Company and
any exercise notice delivered by a Investor), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.
 
12.           Additional Defined Terms.  In addition to the terms defined
elsewhere in this Agreement, the Units, the following terms have the meanings
set forth in this Section 11:
 
12.1           “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
12.2           “Commission” means the United States Securities and Exchange
Commission.
 
12.3           “Liens” means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.
 
12.4           “Material Adverse Effect” means (i) a material adverse effect on
the legality, validity or enforceability of this Agreement or the Warrant, (ii)
a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the Warrant.
 
12.5            “Registrable Securities” means (i) the Shares and (ii) any
capital stock of the Company issued or issuable with respect to the Shares,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
exercised or exchanged and shares of capital stock of a successor entity into
which the shares of Common Stock are converted or exchanged.
 
12.6           “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.
 
12.7           “Trading Day” means any day on which the Common Stock is traded
on the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on the Trading Market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 3:00:00 p.m., Chicago time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
12.8           “Trading Market” means the OTC Bulletin Board (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The NASDAQ Capital Market,
The NASDAQ Global Market, The NASDAQ Global Select Market, the New York Stock
Exchange, the NYSE MKT, the NYSE Arca, or the OTCQX or OTCQB operated by the OTC
Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Trading Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.
 
12.9           “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during a Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during a Trading Day as reported by Bloomberg L.P. using the AQR
function.
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 

  THE COMPANY             KONARED CORPORATION                  
 
By:
        Name:       Title:  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 

  THE INVESTOR:                                
 
By:
        Name:       Title:  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 


 
EXHIBIT A


FORM OF WARRANT






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
20

--------------------------------------------------------------------------------